1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     JOSEPH ANTONETTI,                              Case No. 3:17-cv-00605-MMD-CBC

7                                       Plaintiff,   ORDER
            v.
8
      FILSON, et al.,
9
                                    Defendants.
10

11

12   I.    DISCUSSION

13         This is a pro se federal civil rights action filed pursuant to 42 U.S.C. § 1983. Well

14   over seven months ago, on October 3, 2018, the Court issued a screening order in this

15   case that permitted some claims to proceed and granted Plaintiff leave to amend the

16   Complaint to cure its deficiencies. (ECF No. 5.) In the screening order, the Court

17   explained the relevant law and what Plaintiff needed to do to cure the deficiencies in his

18   Complaint. (Id.) The Court subsequently granted Plaintiff an extension of time to file a

19   motion for reconsideration and an extension of time to amend the Complaint. (ECF No.

20   8.) Plaintiff subsequently filed a 21-page motion for reconsideration challenging the

21   Court’s rulings in connection with all of the eight counts in his Complaint. (ECF No. 9.)

22   The Court denied the motion for reconsideration and reminded Plaintiff of the deadline for

23   filing an amended complaint. (ECF No. 10 at 14.) The deadline for Plaintiff to file an

24   amended complaint to cure the deficiencies in the original complaint is May 31, 2019,

25   almost eight months after the Court issued its screening order and a month after the Court

26   issued its ruling on the motion for reconsideration. However, Plaintiff now filed a motion

27   for another extension of time to file his amended complaint. (ECF No. 11.) He also has

28   ///
1    filed a motion for appointment of counsel. (ECF No. 12.) For the reasons discussed below,

2    the Court denies both motions.

3           A.     Motion for Extension of Time

4           Plaintiff seeks an extension of time because he has more than five active and

5    pending cases, serves as a mentor, and did not receive the Court’s order on the motion

6    for reconsideration until a week after it was sent. (ECF No. 11.)

7           The Court denies the motion for an extension of time. Plaintiff had the screening

8    order, which contains the relevant law and guidance for amending the complaint, for

9    nearly seven months before he received the order on the motion for reconsideration. In
10   addition, after ruling on Plaintiff’s motion for reconsideration, the Court provided Plaintiff

11   with an additional 30 days to file the amended complaint, which is the period of time the

12   Court generally grants plaintiffs to amend their complaints. In short, Plaintiff has had more

13   than sufficient time—nearly eight months—to amend the deficiencies in his Complaint,

14   and further delay would unnecessarily keep this case from progressing past initial

15   screening for even longer.1 The Court therefore denies the motion for an extension of

16   time to file an amended complaint without prejudice to Plaintiff later filing a motion to

17   amend the complaint in compliance with the Federal Rules of Civil Procedure.2

18          B.     Motion for Appointment of Counsel

19          In his motion for appointment of counsel, Plaintiff maintains that he is given only
20   two pieces of paper per week and two envelopes per week and that he has no legal

21   assistance and no access to Nevada case law. (ECF No. 12 at 1-3.) Plaintiff also

22   maintains that the issues in the case are complex and include medical claims, and he

23
            1Furthermore,  although the Court previously informed Plaintiff that a motion for
24   reconsideration may not be used to relitigate matters already decided by the Court, much
     of his motion for reconsideration was devoted to relitigating matters the Court already
25   decided, and Plaintiff conceded in his motion that he could have written some of the
     claims better but nevertheless challenged the Court’s rulings on such claims. (See ECF
26   No. 9 at 13; ECF No. 10.) If Plaintiff had time to devote to such a motion, he had time to
     amend the Complaint using the law and guidance the Court provided to Plaintiff in early
27   October 2018.
            2The  Court would resolve any such motion based on the merits of the motion and
28
     the relevant law.
                                               2
1    II.   CONCLUSION

2          It is therefore ordered that the motion for extension of time to file an amended

3    complaint (ECF No. 11) is denied. On or before May 31, 2019, Plaintiff must file his

4    amended complaint curing the deficiencies in his original complaint.

5          It is further ordered that, if Plaintiff does not file an amended complaint by May 31,

6    2019, this action will proceed immediately in accordance with this Court’s rulings in its

7    October 3, 2018 screening order.

8          It is further ordered that the motion for appointment of counsel (ECF No. 12) is

9    denied without prejudice to Plaintiff seeking appointment of counsel in the future.
10         DATED THIS 28th day of May 2019.

11

12                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                 4
